 



EXHIBIT 10.53
June 22, 2004
STRICTLY PRIVATE & CONFIDENTIAL
Dr. Pablo Cagnoni
6131 Montview Blvd.
Denver, CO 80207
Dear Pablo:
We are pleased to offer you the position of Senior Director in our Clinical
Research department reporting to Pedro Santabarbara, Vice President, Clinical
Research. We at OSI Pharmaceuticals, Inc. are very excited about the possibility
of you joining our team and we look forward to the prospect of working with you.
The following outlines the specific terms of our offer to you:

1)   Your start date will be mutually agreed upon, but if possible we would like
you to start by August 2, 2004.   2)   Your starting salary is payable bi-weekly
at a rate of $9615, less taxes, annualized at $250,000.00 less taxes. The
position is considered an exempt position for purposes of federal wage-hour law,
which means that you will not be eligible for overtime pay for hours actually in
excess of 40 in a given workweek.   3)   You will receive a $25,000 sign-on
bonus subject to applicable state and federal taxes and payable within two weeks
of your hire date.   4)   The Company will offer you 30,000 stock options of OSI
Pharmaceuticals common stock at a fair market value determined at the close of
business on your first day of employment. These options vest over a three-year
period.   5)   In addition to your base salary, you will be eligible for a
guaranteed bonus of $50,000 in December 2004. Thereafter, bonus eligibility and
amount will be subject to the Board of Directors approved bonus plan as set
forth for all employees each year.   6)   You are entitled to 15 days paid
vacation per annum in accordance with the Company’s vacation policy.   7)   In
the event that the company is sold or merged with another Company resulting in a
change of control (a “Change of Control”), and you voluntarily terminate your
employment for a “Good Reason” (as defined below) at any time within six months
following a Change of Control transaction, you will be entitled to receive from
the controlling company in lieu of any further salary and bonus payments to you
for periods subsequent to the date of termination, six (6) months of your base
salary. In addition, your stock options will vest immediately upon such event.

  a.   For purposes of this section 7, Good Reason means i) decrease in your
total compensation package, ii) the assignment of duties or responsibilities
which are not commensurate with your position immediately prior to the sale or
Change of Control or

 



--------------------------------------------------------------------------------



 



(iii) you are required to relocate to an office or facility more than 50 miles
from your present location or 50 miles from your home.
You are also entitled to certain employee benefits established by the Company,
provided that you meet the respective eligibility requirements. Currently, these
benefits include, but are not limited to, term life insurance, basic medical,
dental and hospitalization coverage, long-term disability coverage, a 401K
savings and investment plan and a tuition reimbursement plan. Further
explanation of the benefits described herein will be provided during your
orientation meeting.
The foregoing does not constitute an employment contract between you and the
Company, nor does the foregoing otherwise constitute an agreement or promise by
the Company to employ you for any specific length of time or under any specific
terms and conditions.
This offer is preliminary, subject to final review after completion of
background and reference checks. Please complete the background check
authorizations and return ASAP in the enclosed envelope.
In connection with your employment you will be required to execute such
employment, confidentiality and other agreements and documents as we request and
to present proof of U.S. citizenship or official authorization of employment in
compliance with the Immigration Reform and Control Act of 1986 (i.e. a US
passport, a current driver’s license and social security card. See back of I-9
for complete list.)
We do hope that you will decide to accept this opportunity to join us at OSI
during what is a particularly exciting time in the growth and development of the
Company. If there is anything further that you wish to discuss or any issues
that require clarification, please do not hesitate to contact Pamm Monier at
303.546.7866.
Pablo, if you accept the terms of this offer, kindly sign and date three copies
of this letter, keeping one for yourself and returning the two signed copies to
Human Resources in the enclosed envelope, by July 9, 2004. If you are unable to
respond by this date or require more time for the decision, please contact Pamm
Monier at the number listed above. Also, please review and complete the
orientation materials that will be sent to you under separate cover and bring
them, along with proof of eligibility to work in the United States with you on
your first day of employment. A Human Resources representative will review them
with you during your New Employee Orientation that will begin at 8:45 am in the
Independence Conference Room at 2860 Wilderness Place.
Sincerely
/s/ Pedro Santabarbara
Pedro Santabarbara
Vice President, Clinical Research
cc: Human Resources
Accepted by: /s/ Pablo Cagnoni

 